Case 2:85-cv-04544-DMG-AGR Document 729 Filed 03/09/20 Page 1 of 4 Page ID #:33978



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     Civil Division
 3   WILLIAM C. PEACHEY
 4   Director, District Court Section
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
 6   Assistant Director, District Court Section
     Office of Immigration Litigation
 7   SARAH B. FABIAN
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14
                            UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JENNY LISETTE FLORES; et al.,             Case No. CV 85-4544-DMG
17
              Plaintiffs,
18
                                               JOINT STATUS REPORT
19
                   v.

20   WILLIAM P. BARR, Attorney General
21
     of the United States; et al.,

22
              Defendants.
23

24

25

26
Case 2:85-cv-04544-DMG-AGR Document 729 Filed 03/09/20 Page 2 of 4 Page ID #:33979



 1         The parties continue mediation to address resolution of Plaintiffs’ June 26,
 2
     2019, Ex Parte Application for a Temporary Restraining Order and an Order to
 3

 4   Show Cause Why a Preliminary Injunction and Contempt Order Should Not Issue

 5   (ECF NO. 572), and believe progress is being made towards settlement. The parties
 6
     met and conferred in Los Angeles on October 17, 2019, and again on January 14 and
 7

 8
     15, 2020. Following the January 14-15, 2020 mediation the parties exchanged

 9   amended written proposals, and also met telephonically on January 29, 2020.
10
           The parties met again telephonically on February 26, 2020, and then met again
11

12
     in Los Angeles with the Special Master/Independent Monitor and Dr. Paul Wise on

13   March 2, 2020. The parties made significant progress at the in-person mediation
14
     session, and Defendants currently are working to provide a new draft of the
15
     settlement agreement reflecting the progress made at that meeting. The parties will
16

17   set a date to meet and confer following the exchange of that updated draft agreement.
18
           The parties continue to make progress and agree that the goal of reaching joint
19
     resolution of these issues is best served by allowing additional time. The Parties will
20

21   submit a further status report on or before March 20, 2020. The parties agreed that
22
     the Monitor will continue to perform her ongoing responsibilities throughout this
23
     period.
24

25

26
Case 2:85-cv-04544-DMG-AGR Document 729 Filed 03/09/20 Page 3 of 4 Page ID #:33980



 1   DATED: March 9, 2020             /s/Peter Schey (with permission)
 2                                    Class Counsel for Plaintiffs
                                      CENTER FOR HUMAN RIGHTS &
 3                                    CONSTITUTIONAL LAW
 4                                    Peter A. Schey
                                      Carlos Holguín
 5

 6   DATED: March 9, 2020             JOSEPH H. HUNT
                                      Acting Assistant Attorney General
 7                                    Civil Division
 8
                                      WILLIAM C. PEACHEY
 9                                    Director, District Court Section
10
                                      Office of Immigration Litigation

11                                    WILLIAM C. SILVIS
12
                                      Assistant Director, District Court Section
                                      Office of Immigration Litigation
13
                                      /s/ Sarah B. Fabian
14
                                      SARAH B. FABIAN
15                                    NICOLE N. MURLEY
                                      Senior Litigation Counsel
16
                                      Office of Immigration Litigation
17                                    District Court Section
                                      P.O. Box 868, Ben Franklin Station
18
                                      Washington, D.C. 20044
19                                    Tel: (202) 532-4824
                                      Fax: (202) 305-7000
20
                                      Email: sarah.b.fabian@usdoj.gov
21
                                      Attorneys for Defendants
22

23

24

25

26
Case 2:85-cv-04544-DMG-AGR Document 729 Filed 03/09/20 Page 4 of 4 Page ID #:33981



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on March 9, 2020, I served the foregoing pleading on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system.
 6

 7
                                                  /s/ Sarah B. Fabian
 8                                                SARAH B. FABIAN
 9
                                                  U.S. Department of Justice
                                                  District Court Section
10                                                Office of Immigration Litigation
11
                                                  Attorney for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
